DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Suzuki (US2018/0094844) and Seo et al. (US6701722) does not teach the device as recited, in particular “...the controller being configured to make a first and a second refrigerant leak determinations as to whether a refrigerant leak occurs, based on a state of the refrigerant in the refrigerant circuit, 
when the controller makes the first refrigerant leak determination to determine that a refrigerant leak occurs, then the controller performs first control to bring the interruption valve into the closed state so as to perform a pump down operation to recover the refrigerant into a component disposed outside the target space, and stops the compressor after completion of the pump down operation subsequent to the first control, then, 
the controller makes the second refrigerant leak determination to determine whether a refrigerant leak occurs at the target space, and when the controller makes the second refrigerant leak determination to determine that a refrigerant leak occurs at the 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LARRY L FURDGE/Primary Examiner, Art Unit 3763